Exhibit 10.4

AMENDMENT NO. 1 dated as of March 23, 2007 (this “Amendment”) to the EMPLOYMENT
AGREEMENT dated as of April 23, 2005 (the “Original Agreement”), among HUGHES
NETWORK SYSTEMS, LLC, a Delaware limited liability company (as assumed by HUGHES
COMMUNICATIONS, INC., a Delaware corporation (the “Company”)), and PRADMAN P.
KAUL (the “Executive”).

By executing and delivering this Amendment, the undersigned hereby agree as set
forth below.

Section 1    Defined Terms.

Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Original Agreement.

Section 2    Amendments.

(a) Section 2.1(f) (B) of the Original Agreement is hereby amended by deleting
the existing definition of “Investors” and replacing it with the following:

“INVESTORS”. The “INVESTORS” means Hughes Communications, Inc., a Delaware
corporation, and its successors and assigns (other than assigns from a Change in
Control).

(b) All references to “Managing Member” in the Original Agreement are hereby
replaced with “Board”

Section 3    No other Amendments or Waivers.

Except as modified by this Amendment, the Original Agreement shall remain in
full force and effect, enforceable in accordance with its terms. This Amendment
is not a consent to any waiver or modification of any other terms or conditions
of the Agreement or any of the instruments or documents referred to in the
Agreement and shall not prejudice any right or rights which the parties thereto
may now or hereafter have under or in connection with the Agreement or any of
the instruments or documents referred to therein.

Section 4    Counterparts and Facsimile Execution.

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
facsimile or otherwise) to the other party, it being understood that all parties
need not sign the same counterpart. Any counterpart or other signature hereupon
delivered by facsimile shall be deemed for all purposes as constituting good and
valid execution and delivery of this Agreement by such party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment No.1 to the
Employment Agreement as of the date first above written.

 

HUGHES COMMUNICATIONS, INC. By:  

/s/ Dean A. Manson

  Name:  Dean A. Manson   Title:  Vice President, General Counsel and Secretary
 

/s/ Pradman P. Kaul

  Pradman P. Kaul